***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
ALFRED J. KLOIBER ET AL. v. LINDA JELLEN ET AL.
                  (AC 43382)
                      Elgo, Cradle and DiPentima, Js.

                                  Syllabus

The plaintiffs, K and M, sought an injunction and to recover damages from
   the defendants for trespass, private nuisance, common-law negligence
   and statutory negligence in connection with a property dispute between
   the parties concerning surface water runoff onto certain real property
   located directly between the parties’ properties. F Co., a limited liability
   company of which K is the principal and sole member, holds title to
   the subject property, which is maintained as a rental property. The
   plaintiffs never owned, occupied or resided at, or had a possessory
   interest in, the subject property. Following a trial on the merits, the
   trial court rendered judgment in favor of the defendants, from which
   the plaintiffs appealed to this court. Held that the plaintiffs lacked
   standing to maintain this action in their individual capacities against
   the defendants and, as self-represented individuals, could not maintain
   it on behalf of F Co., and, therefore, the action should have been dis-
   missed for lack of subject matter jurisdiction.
          Argued May 17—officially released September 21, 2021

                             Procedural History

  Action to recover damages for, inter alia, trespass,
and for other relief, brought to the Superior Court in
the judicial district of Danbury and tried to the court,
Krumeich, J.; judgment for the defendants, from which
the plaintiffs appealed to this court. Improper form of
judgment; reversed; judgment directed.
  Melanie McNichol, self-represented, with whom, on
the brief, was Alfred J. Kloiber, self-represented, the
appellants (plaintiffs).
  Robert O. Hickey, with whom, on the brief, was Ryan
T. Daly, for the appellees (defendants).
                          Opinion

  ELGO, J. In this property dispute among neighbors,
the self-represented plaintiffs, Alfred J. Kloiber and Mel-
anie McNichol,1 appeal from the judgment of the trial
court in favor of the defendants, Chris Jellen and Linda
Jellen. On appeal, the plaintiffs raise a variety of issues
related to the court’s disposition of their trespass, pri-
vate nuisance, negligence, and statutory negligence
claims. Following supplemental briefing by the parties
on the issue of standing, we conclude that the plaintiffs
lacked the requisite standing to maintain this action.
Accordingly, we reverse the judgment of the trial court
and remand the case with direction to render a judg-
ment of dismissal.
   The following facts are relevant to this appeal. As
the court found in its memorandum of decision, ‘‘[t]he
[three] properties in question are located in Sherman off
Route 39 South between Wanzer Mountain and Squantz
Pond.’’ In 1988, the defendants purchased real property
known as 158 Route 39 South (defendants’ property),2
on which they constructed a home.3 Central to this
dispute is the parcel known as 160 Route 39 South
(subject property), which the court found was ‘‘down-
hill from and adjacent to [the westerly side of] the
defendants’ property . . . .’’4 Further west and adja-
cent to the other side of the subject property is 162
Route 39 South (plaintiffs’ property), which the plain-
tiffs purchased in 1999. The subject property thus sits
directly between the plaintiffs’ property and the defen-
dants’ property.
   Approximately twenty years after the defendants
developed their property and more than a decade after
the plaintiffs purchased their property, an entity known
as ‘‘Fred’s Country Rentals, LLC,’’ acquired the subject
property in December, 2010. It is undisputed that
Kloiber is the principal and sole member of that limited
liability company. It also is undisputed that the limited
liability company holds title to the subject property. As
the court found in its memorandum of decision, the
subject property at all relevant times was maintained
‘‘as a rental property.’’5 At no time did the plaintiffs
occupy or reside at the subject property. Rather, the
uncontroverted evidence presented at trial indicated
that they resided at the plaintiffs’ property at all rele-
vant times.6
  In December, 2017, the plaintiffs commenced this
action for injunctive and monetary relief, which con-
cerns surface water runoff onto the subject property.
Their operative complaint contained four counts alleg-
ing trespass, private nuisance, negligence, and statutory
negligence. As the court noted in its memorandum of
decision, ‘‘[t]he only activity by the defendants that the
plaintiffs point to as contributing to the migration of
surface water onto the subject property concerns the
construction of the defendants’ house . . . . The plain-
tiffs complain that the defendants developed a wood-
land lot by constructing a house with roofs, gutters,
leaders and downspouts, a driveway and a parking area,
which . . . added ‘impervious surfaces’ that the plain-
tiffs contend channeled surface water that eventually
traveled to the subject property. The defendants also
constructed a septic system that included a swale to
divert groundwater away from the septic fields. . . .
All the changes in surface conditions to the defendants’
property were in accordance with the building plans
approved by municipal authorities when their house
was constructed and certificates of occupancy were
issued.’’ (Footnote omitted.)
   Following a two day trial, the court issued a compre-
hensive memorandum of decision, in which it found
that ‘‘[t]he surface water collected on Wanzer Mountain
tends to migrate downhill across Route 39 onto the
defendants’ property . . . and from there through nat-
ural gullies, channels and rivulets to the subject prop-
erty. . . . [T]hese natural channels were likely the
result of long-standing natural water flow, not any activ-
ity to direct or increase the flow onto the subject prop-
erty by the defendants. . . . [T]here is no evidence that
the defendants directed or increased the natural flow
onto the subject property. All the changes to the con-
tours on the defendants’ property and the structures and
paved areas erected were in accordance with approvals
received from municipal authorities when the defen-
dants’ house was constructed . . . and would have
been known by the plaintiffs before the purchase of
the subject property. . . . Nor is there proof the flood-
ing and erosion experienced on the subject property
was caused by any alterations to the defendants’ prop-
erty. . . .
  ‘‘There was no evidence of the natural water flow
before improvements to the defendants’ property; it is
probable that surface water flowed down the mountain
and over the highway onto the defendants’ property
before it was improved and that excess water migrated
downhill to the subject property. There is no evidence
that the changes made to the defendants’ property
caused the conditions complained of by the plaintiffs.’’
The court thus concluded that the plaintiffs could not
prevail on any of their claims and rendered judgment
in favor of the defendants.
  From that judgment, the plaintiffs appealed. At oral
argument before this court, McNichol, who was the only
plaintiff presenting oral argument, was asked precisely
who held title to the subject property.7 Consistent with
her testimony at trial,8 McNichol responded that title
to the subject property was held by ‘‘an LLC.’’ Mindful
that a question of subject matter jurisdiction may be
raised at any time, including sua sponte invocation by
a reviewing court; DeCorso v. Calderaro, 118 Conn.
App. 617, 623 n.11, 985 A.2d 349 (2009), cert. denied,
295 Conn. 919, 991 A.2d 564 (2010); see also Smith v.
Snyder, 267 Conn. 456, 460 n.5, 839 A.2d 589 (2004)
(‘‘[w]e raise this issue of standing sua sponte as it impli-
cates our subject matter jurisdiction’’); we subsequently
ordered the parties to file supplemental briefs on the
issue of the plaintiffs’ standing to maintain this action.
   ‘‘Standing is the legal right to set judicial machinery
in motion. One cannot rightfully invoke the jurisdiction
of the court unless he [or she] has, in an individual or
representative capacity, some real interest in the cause
of action, or a legal or equitable right, title or interest
in the subject matter of the controversy. . . . [If] a
party is found to lack standing, the court is consequently
without subject matter jurisdiction to determine the
cause.’’ (Citation omitted; internal quotation marks
omitted.) J.E. Robert Co. v. Signature Properties, LLC,
309 Conn. 307, 318, 71 A.3d 492 (2013); see also Ion
Bank v. J.C.C. Custom Homes, LLC, 189 Conn. App.
30, 42, 206 A.3d 208 (2019) (‘‘the court lacks subject
matter jurisdiction over an action commenced by a
plaintiff without standing’’). Because the issue of stand-
ing implicates a court’s subject matter jurisdiction, it
is subject to plenary review. Channing Real Estate,
LLC v. Gates, 326 Conn. 123, 137, 161 A.3d 1227 (2017).
  In their supplemental brief, the plaintiffs acknowl-
edge that they neither own nor hold title to the subject
property.9 They nonetheless maintain that they possess
standing to maintain the four causes of action alleged
in their complaint. We disagree.
    In count one, the plaintiffs alleged trespass against
the defendants. By way of relief, they sought, inter alia,
‘‘[a]n immediate injunction requiring the defendants to
cease and desist allowing the flow of their surface water
runoff to enter over, under and onto’’ the subject prop-
erty. As our Supreme Court has explained, ‘‘[t]itle is
an essential element in a plaintiff’s case, whe[n] an
injunction is sought to restrain a trespass . . . .’’ (Inter-
nal quotation marks omitted.) Socha v. Bordeau, 277
Conn. 579, 586, 893 A.2d 422 (2006). When both mone-
tary damages for trespass and an injunction are sought,
as is the case here, ‘‘both title to and possession of the
disputed area must be proved . . . and the burden of
proving them is on the plaintiff.’’ (Citations omitted.)
McCullough v. Waterfront Park Assn., Inc., 32 Conn.
App. 746, 749, 630 A.2d 1372, cert. denied, 227 Conn.
933, 632 A.2d 707 (1993). Because the plaintiffs by their
own admission do not hold title to the subject property,
we conclude that they lack standing to maintain the
trespass action alleged in their complaint. See Ventres
v. Farmington, 192 Conn. 663, 668, 473 A.2d 1216 (1984)
(‘‘the trial court correctly found that the plaintiff had no
standing to complain of trespass’’); Zanoni v. Hudon,
42 Conn. App. 70, 75, 678 A.2d 12 (1996) (trial court
‘‘correctly concluded’’ that plaintiffs lacked standing to
bring trespass action).
   The plaintiffs also alleged private nuisance on the
part of the defendants. Under Connecticut law, such a
claim may be brought only by an owner or occupier of
the property in question. ‘‘A private nuisance exists only
where one is injured in relation to a right which he
enjoys by reason of his ownership of an interest in land.
. . . [A cause of action for private nuisance] includes
all injuries to an owner or occupier in the enjoyment
of the property of which he is in possession, without
regard to the quality of the tenure.’’10 (Internal quotation
marks omitted.) Webel v. Yale University, 125 Conn.
515, 525, 7 A.2d 215 (1939); see Couture v. Board of
Education, 6 Conn. App. 309, 315, 505 A.2d 432 (1986)
(plaintiff could not maintain private nuisance action
‘‘[b]ecause he suffered no injury in relation to his owner-
ship of an interest in land’’); Welsh v. Nusbaum, Supe-
rior Court, judicial district of Stamford-Norwalk,
Docket No. CV-XX-XXXXXXX (June 7, 2018) (66 Conn. L.
Rptr. 574) (plaintiff’s allegation that ‘‘she was a [long-
term] occupant of the property’’ sufficient to survive
motion to strike private nuisance claim); Petrarca v.
Doubleday, Superior Court, judicial district of New Lon-
don, Docket No. CV-XX-XXXXXXX (November 17, 2010)
(50 Conn. L. Rptr. 886) (concluding that tenant’s ‘‘claim
sounding in private nuisance’’ against ‘‘ ‘owner/land-
lord’ ’’ of property was legally sufficient to survive
motion to strike); Arachy v. Schopen, 22 Conn. Supp. 20,
20–21, 158 A.2d 604 (1960) (plaintiff could not maintain
private nuisance action because ‘‘he was not injured in
relation to a right which he enjoyed by reason of his
ownership of an interest in land’’); Goldberg v. Wolotsky,
8 Conn. Supp. 72, 73 (1940) (plaintiff could not maintain
private nuisance action because he was not owner or
occupier of property where injury occurred); see also
Adkins v. Thomas Solvent Co., 440 Mich. 293, 303, 487
N.W.2d 715 (1992) (‘‘[t]he essence of private nuisance
is the protection of a property owner’s or occupier’s
reasonable comfort in occupation of the land in ques-
tion’’); Philadelphia v. Brabender, 201 Pa. 574, 576,
51 A. 374 (1902) (‘‘only the owners or occupiers’’ can
maintain private nuisance action); Bowers v. Westvaco
Corp., 244 Va. 139, 148, 419 S.E.2d 661 (1992) (‘‘[a]
private nuisance is the using, or authorizing the use of,
one’s property, or of anything under one’s control, so as
to injuriously affect an owner or occupier of property’’
(internal quotation marks omitted)); W. Keeton et al.,
Prosser and Keeton on the Law of Torts (5th Ed. 1984)
§ 87, p. 619 (private nuisances ‘‘interfere with [the] right
to the undisturbed enjoyment of the premises which is
inseparable from ownership of the property’’); W. Kee-
ton et al., supra, p. 622 (‘‘[p]rivate nuisance is a tort that
protects the interest of those who own or occupy land’’).
  Here, the plaintiffs do not own the subject property.
See footnote 9 of this opinion. It also is undisputed that
the plaintiffs never occupied the property. See footnote
6 of this opinion. Accordingly, they lack standing to
maintain a cause of action for private nuisance against
the defendants.
   Relying on § 821E of the Restatement (Second) of
Torts, the plaintiffs nonetheless claim that they are enti-
tled to maintain a private nuisance action due to their
purported status as ‘‘possessors’’ of the subject prop-
erty. That claim is unavailing. Titled ‘‘Who Can Recover
For Private Nuisance,’’ § 821E enumerates three classes
of individuals ‘‘who have property rights and privileges
in respect to the use and enjoyment of the land affected
. . . (a) possessors of the land, (b) owners of ease-
ments and profits in the land, and (c) owners of nonpos-
sessory estates in the land that are detrimentally
affected by interference with its use and enjoyment.’’
4 Restatement (Second), Torts § 821E, pp. 102–103
(1979). The plaintiffs in this case do not qualify for any
of those three classes.
   As the commentary expressly states, the term ‘‘[p]os-
sessors of land,’’ as used in § 821E, is defined in § 328E.
Id., comment (c), p. 103. Section 328E, in turn, defines
‘‘possessor of land’’ as ‘‘(a) a person who is in occupa-
tion of the land with intent to control it or (b) a person
who has been in occupation of land with intent to con-
trol it, if no other person has subsequently occupied it
with intent to control it, or (c) a person who is entitled
to immediate occupation of the land, if no other person
is in possession under [c]lauses (a) and (b).’’ 2
Restatement (Second), Torts § 328E, p. 170 (1965). It
is undisputed that the plaintiffs have never been in
occupation of the subject property. See footnote 6 of
this opinion. Furthermore, because they concededly are
not the owners of the subject property, they are not ‘‘a
person who is entitled to immediate occupation’’ of that
property when it is unoccupied. The plaintiffs, there-
fore, are not possessors of the subject property, as
that term is used in the Restatement (Second). See 4
Restatement (Second), supra, § 821E (a), p. 102. There
also is no claim or evidence in this case that the plain-
tiffs are owners of easements and profits in the subject
property. See id., § 821E (b), p. 102. Finally, in light of
their concession that the subject property at all relevant
times was owned by a limited liability company; see
footnotes 8 and 9 of this opinion; the plaintiffs plainly
are not owners of nonpossessory estates in the subject
property. See id., § 821E (c), p. 103. They thus do not
qualify as possessors of the subject property pursuant
to the Restatement (Second).
  Apart from the Restatement (Second) of Torts, the
plaintiffs have provided no legal authority to support
their claim of a possessory interest in the subject prop-
erty. At trial, both plaintiffs equated ownership of real
property with possession thereof and testified that they
were in exclusive possession of the subject property
due to their status as owners of the property,11 which
testimony they now concede was incorrect. See foot-
note 9 of this opinion.
   Although the plaintiffs testified that they paid the
mortgage, property taxes, and utility bills for the subject
property, they presented no documentary evidence of
such payments, save for a redacted Form 1098 mortgage
interest statement for 2018 addressed to Kloiber at ‘‘PO
Box 8832 New Fairfield, CT 06812.’’12 More importantly,
they provided no evidence that such payments were
made in their individual capacities, rather than on
behalf of the limited liability company that owned the
subject property. At all relevant times, Kloiber was the
principal and sole member of that company. This court
takes judicial notice of the records of the Connecticut
Secretary of the State, which indicate that the business
address of that limited liability company is ‘‘PO Box
8832 New Fairfield, CT 06812’’—the same address con-
tained on the mortgage interest statement admitted into
evidence. See, e.g., Nationstar Mortgage, LLC v. Server,
Superior Court, judicial district of New Haven at Meri-
den, Docket No. CV-XX-XXXXXXX-S (September 13, 2018)
(taking judicial notice of business address of limited
liability company); Dowling v. Schupp, Superior Court,
judicial district of Hartford, Docket No. CV-XX-XXXXXXX
(July 28, 2015) (taking judicial notice of ‘‘the corporate
records in the [S]ecretary of [the] [S]tate’s office’’).
   The plaintiffs have provided this court with no author-
ity to support the contention that the payment of certain
bills and expenses on behalf of a limited liability com-
pany by one of its members suffices to establish a pos-
sessory interest in real property owned by that com-
pany, particularly when the payor never occupied the
property. See DeNunzio v. DeNunzio, 90 Conn. 342,
348, 97 A. 323 (1916) (‘‘The plaintiff as an officer . . .
never had possession of any of the assets of the corpora-
tion in his own right. His possession as an officer . . .
was that of the corporation. As an individual he never
had any corporate assets . . . and no right to the pos-
session of any [corporate assets] . . . .’’). In the pres-
ent case, any interest the plaintiffs had in the subject
property derived exclusively from their activities on
behalf of the limited liability company in a representa-
tive capacity. In such circumstances, they cannot be
said to have a possessory interest in the subject prop-
erty. Accordingly, the plaintiffs lacked standing to main-
tain an action for private nuisance against the defen-
dants.
   For that same reason, the plaintiffs lacked standing
to maintain their common-law and statutory negligence
actions. Although the plaintiffs submit that ‘‘their claims
were based solely on an invasion of their individual
rights,’’ they have not identified any rights that are dis-
tinct from, and not derivative of, those of the limited
liability company that owned the subject property.
Because the plaintiffs did not own, occupy, or have a
possessory interest in that property, any harm caused
by the defendants’ allegedly improper conduct was sus-
tained by the limited liability company, as the owner
of the subject property. See Padawer v. Yur, 142 Conn.
App. 812, 818, 66 A.3d 931 (concluding that plaintiff
lacked standing to bring action because, ‘‘[i]f the defen-
dants’ alleged breach caused any harm . . . it was to
[the limited liability company], not to the plaintiff in
his individual capacity’’), cert. denied, 310 Conn. 927,
78 A.3d 145 (2013).
   Tellingly, the plaintiffs, in their supplemental brief,
assert that the defendants’ actions interfered with ‘‘the
right of full and unfettered use and enjoyment of one’s
real property.’’ (Emphasis added.) Yet, the subject prop-
erty indisputably does not belong to the plaintiffs—
it is owned by a limited liability company. The self-
represented plaintiffs are not entitled to bring this
action in their individual capacities on behalf of that
limited liability company, despite the fact that Kloiber
was the sole member of that company.13 See, e.g., Chan-
ning Real Estate, LLC v. Gates, 326 Conn. 123, 138, 161
A.3d 1227 (2017) (‘‘[b]ecause a member of a limited
liability company cannot recover for an injury allegedly
suffered by the limited liability company, we conclude
that the defendant lacks standing to pursue a claim’’
on its behalf); O’Reilly v. Valletta, 139 Conn. App. 208,
214–15, 55 A.3d 583 (2012) (‘‘[a] member or manager
. . . may not sue in an individual capacity to recover
for an injury based on a wrong to the limited liability
company’’), cert. denied, 308 Conn. 914, 61 A.3d 1101
(2013); Ma’Ayergi & Associates, LLC v. Pro Search,
Inc., 115 Conn. App. 662, 666, 974 A.2d 724 (2009)
(rejecting plaintiff’s claim that he had ‘‘standing to
assert all of the causes of action on behalf of his compa-
nies because he is the sole member of those compa-
nies’’).14
   The plaintiffs also argue, in passing, that the defen-
dants interfered with their rights as ‘‘neighbors’’ to the
subject property. They have provided neither legal
authority nor analysis to substantiate that bald asser-
tion. ‘‘[Our Supreme Court] repeatedly [has] stated that
[w]e are not required to review issues that have been
improperly presented to this court through an inade-
quate brief. . . . Analysis, rather than mere abstract
assertion, is required in order to avoid abandoning an
issue by failure to brief the issue properly.’’ (Internal
quotation marks omitted.) Taylor v. Mucci, 288 Conn.
379, 383 n.4, 952 A.2d 776 (2008); see also Northeast
Ct. Economic Alliance, Inc. v. ATC Partnership, 272
Conn. 14, 51 n.23, 861 A.2d 473 (2004) (‘‘[i]nasmuch as
the plaintiffs’ briefing of the . . . issue constitutes an
abstract assertion completely devoid of citation to legal
authority or the appropriate standard of review, we
exercise our discretion to decline to review this claim
as inadequately briefed’’); Russell v. Russell, 91 Conn.
App. 619, 635, 882 A.2d 98 (parties must analyze relation-
ship between facts of case and applicable law), cert.
denied, 276 Conn. 924, 888 A.2d 92 (2005), and cert.
denied, 276 Conn. 925, 888 A.2d 92 (2005). We therefore
decline to review that abstract assertion.
   In light of the foregoing, we conclude that the plain-
tiffs lacked standing to maintain this action in their
individual capacities against the defendants, which
necessitates a dismissal of the action. We further con-
clude that, as self-represented individuals, the plaintiffs
cannot maintain this action on behalf of the limited
liability corporation that owned the subject property at
all relevant times.
   The form of the judgment is improper, the judgment
is reversed and the case is remanded with direction to
dismiss the plaintiffs’ action for lack of subject matter
jurisdiction.
      In this opinion the other judges concurred.
  1
     In this opinion, we refer to Alfred J. Kloiber and Melanie McNichol
collectively as the plaintiffs and individually by name.
   2
     At trial, Chris Jellen described the topography of the area in question
as a ‘‘steady . . . downhill’’ from the top of Wanzer Mountain to Route 39
South and the defendants’ property.
   3
     As the court noted in its memorandum of decision, ‘‘[t]he parties stipu-
lated [that] the defendants’ property was woodland in December, 1988, when
the defendants purchased it, and the [defendants’] house, driveway and
septic fields were constructed in 1990.’’
   4
     McNichol testified at trial that the defendants’ property ‘‘sits uphill
directly east’’ of the subject property.
   5
     In their operative complaint, the plaintiffs alleged that the subject prop-
erty was purchased ‘‘to rent out for current income and as an investment
for long-term capital appreciation.’’ On direct examination, Kloiber was
asked, ‘‘what specific damages have . . . you incurred?’’ Kloiber answered
that ‘‘[t]he damages include, but are not limited to loss of rent . . . .’’
McNichol similarly testified that the defendants’ alleged conduct caused a
loss of rental income from the subject property.
   6
     At trial, Kloiber testified repeatedly that the plaintiffs ‘‘never lived’’ at
the subject property. He further testified that they had occupied the plaintiffs’
property at all relevant times. In their supplemental brief, the plaintiffs note
their status as ‘‘neighbors’’ to the subject property.
   7
     Although the plaintiffs offered into evidence a copy of the deed to the
defendants’ property, they did not submit a copy of the deed to the subject
property at trial.
   8
     At trial, the following colloquy occurred:
   ‘‘[The Defendants’ Counsel]: Ms. McNichol, who owns or who holds title
to the subject property?
   ‘‘[McNichol]: It’s under Fred’s Country Rentals, and it’s part of our mari-
tal estate.
   ‘‘[The Defendants’ Counsel]: So, the—the title ownership is in—
   ‘‘[McNichol]: My husband and it’s part of the marital estate.
   ‘‘The Court: I’m sorry. So, the title is under Fred—
   ‘‘[McNichol]: Fred’s Country Rentals.
   ‘‘The Court: Fred’s Country Rentals. That’s an LLC or corporation?
   ‘‘[McNichol]: It’s an LLC, Your Honor.
   ‘‘The Court: Okay. And—
   ‘‘[McNichol]: Under my husband’s name and—
   ‘‘The Court: And, what do you mean by under your husband’s name?
   ‘‘[McNichol]: So, it—
   ‘‘The Court: He owns Fred’s Countr[y] Rentals?
   ‘‘[McNichol]: Right, so [Kloiber is] the principal of Fred’s Country Rentals
and it’s part of our marital estate.
   ‘‘The Court: Okay. And, by marital estate you mean you have some interest
because you’re married to the person who owns the LLC?
   ‘‘[McNichol]: Yes.
   ‘‘The Court: Okay. So, all right. Are there any other owners of the LLC?
   ‘‘[McNichol]: No, Your Honor.
   ‘‘The Court: So, just [Kloiber]?
   ‘‘[McNichol]: Yes, Your Honor. . . .
   ‘‘The Court: All right. So [Kloiber is] the sole owner of the LLC?
   ‘‘[McNichol]: Yes.’’
   9
     In their supplemental brief, the plaintiffs concede that the subject prop-
erty ‘‘is titled to and owned by an LLC’’ and that ‘‘there is no question as
to the [subject] property’s ownership by an LLC . . . .’’
   10
      The plaintiffs acknowledge that well established precept, which they
quote in their supplemental brief.
   11
      On direct examination, McNichol, acting in a self-represented capacity,
asked Kloiber: ‘‘[Y]ou still remain in possession of the [subject] property,
correct? You still own the property at this time?’’ Kloiber answered, ‘‘Yes,
my wife and I both own the property.’’ In her testimony, McNichol similarly
testified that ‘‘[Kloiber] and I are the only owners of the property. We hold
the sole title, and we remain in exclusive possession of the property.’’
   12
      That document, which the plaintiffs introduced into evidence at trial,
does not disclose the name of the account holder.
   13
      Because the plaintiffs have appeared in a self-represented capacity, they
cannot represent the limited liability company in this action. ‘‘Any person
who is not an attorney is prohibited from practicing law, except that any
person may practice law, or plead in any court of this state in his own
cause. General Statutes § 51-88 (d) (2). The authorization to appear [in a
self-represented capacity] is limited to representing one’s own cause, and
does not permit [self-represented] individuals to appear . . . in a represen-
tative capacity. In Connecticut, a corporation may not appear [in a self-
represented capacity]. . . . A corporation may not appear by an officer of
the corporation who is not an attorney.’’ (Internal quotation marks omitted.)
Certo v. Fink, 140 Conn. App. 740, 747 n.4, 60 A.3d 372 (2013).
   14
      We further note that the present case does not fall within the ‘‘narrowly
tailored exception’’ articulated in Saunders v. Briner, 334 Conn. 135, 174,
221 A.3d 1 (2019), which our Supreme Court explained is applicable ‘‘only
in rare circumstances’’; id., 174 n.39; nor have the plaintiffs so alleged. This
case does not involve a sole plaintiff seeking recovery for ‘‘capital [that]
belonged to him personally.’’ Id. Here, there are two plaintiffs who claim
an equal interest in the subject property and who submit that they ‘‘have
standing as individuals . . . .’’ This case also does not involve an attempt
to recover capital assets of the limited liability company, nor does it involve
breach of fiduciary duty, breach of contract, breach of an implied covenant
of good faith and fair dealing, or unfair trade practices claims. Rather, the
present case involves a dispute regarding water runoff from a neighboring
property, for which the plaintiffs seek injunctive and monetary relief.